DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 442.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “480” has been used to designate both fluid delivery channels and gas distribution channel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
Specification
The disclosure is objected to because of the following informalities: reference character “515” has been used to designate both second radial rows and second manifold.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  omission of other manifold(s) and/or plate(s) despite claiming different .
Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  appears omission of other manifold(s) and/or plate(s) despite claiming different groups of apertures, some of which exist in those non-claimed manifold(s) and/or plate(s). Additionally it is not clear which embodiment of the disclosure is being relied upon, as elements from different embodiments are being claimed together, which is not proper in this instance.  Examiner will interpret the claims broadly. Appropriate clarification is requested, including a clear explanation of which embodiment is being relied upon.  
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative appears omission of other manifold(s) and/or plate(s) despite claiming different groups of apertures, some of which exist in those non-claimed manifold(s) and/or plate(s). Additionally it is not clear which embodiment of the disclosure is being relied upon, as elements from different embodiments are being claimed together, which is not proper in this instance.  Examiner will interpret the claims broadly. Appropriate clarification is requested, including a clear explanation of which embodiment is being relied upon.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,302,964 to “Umotoy.”
Claim 1: Umotoy discloses a gas distribution assembly, comprising: a manifold (interpreted as 130 [faceplate], Fig. 1) comprising an inner plate (130) having a first plurality of apertures (604 [gas distribution holes]) formed therethrough (Fig. 8, col. 5, lines, 30-35) each of the first plurality apertures (604) being surrounded by a plurality of second apertures (606 [gas distribution holes]) formed through the inner plate (150/148 [upper gas distribution plate]/[lower gas distribution plate]), and each of the first apertures (604) comprising a first gas channel (604) and each of the second apertures (606) comprising a second gas channel (606) that is fluidly separated from the first gas channel (see Fig. 8, col. 6, lines 1-20).
However Umotoy does not disclose wherein the manifold includes the first plurality of apertures having a first diameter at a first side of the inner plate that is greater than a first diameter of each of the second apertures at the first side of the inner plate, and each of the first plurality of apertures include a second diameter at a second side of the inner plate that is greater than a second diameter of each of the second apertures at the second side of the inner plate. 
Yet Umotoy teaches that the choice of hole size of the two sets of holes is purely a process condition for the purpose of varying depending upon gas flow rate, gas pressure, gas type, chamber pressure, and the like, as well as gas flow rates through the holes being correlated with the location of the hole in the faceplate (see col. 4, lines 65-67, col. 5, lines 1-5).  Additionally, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the optimization and design choice of the above disclosed holes in Umotoy as taught by Umotoy with motivation to vary depending upon gas flow rate, gas pressure, gas type, chamber pressure, and the like, as well as gas flow rates through the holes being correlated with the location of the hole in the faceplate.
Claim 5: Umotoy discloses wherein a portion of the first plurality of apertures (604, Fig. 6, Umotoy) are surrounded by at least four of the second apertures (606, see Fig. 6. where at least 4 surround any 604).
Claim 8: Umotoy discloses wherein the manifold (130, Fig. 1, Umotoy) comprises a first manifold (130), and each of the first plurality of apertures (604) are adapted to interface with an opening (144 [cylindrical chamber]) formed in a second manifold (132, Fig. 1, col. 4, lines 13-26).
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy as applied to claims 1, 5, 8 above, and further in view of US 2004/0206305 to “Choi.”
Claims 2-4: The apparatus of Umotoy does not disclose (claim 2) wherein each of the second apertures include the first diameter and the second diameter, and a throat is formed in the inner plate between the first diameter and the second diameter; (claim 3) wherein the throat has a third diameter that is less than the first diameter and the second diameter; (claim 4)
Choi discloses (claim 2) wherein each of second apertures (162 [gas passages], Fig. 2) include a first diameter (first diameter of 210 [first bore]) and a second diameter (second diameter of 212 [second bore]), and a throat (214 [orifice hole]) is formed in the inner plate (158 [gas distribution plate]) between the first diameter (and the second diameter (see Fig. 2 where it is disclosed as claimed); (claim 3) wherein the throat (214) has a third diameter (diameter of 214) that is less than the first diameter and the second diameter (see Fig. 2) for the purpose of being efficiently fabricated in the gas distribution plate with minimal probability of breakage (para. [0041]). Choi also discloses (claim 4) varying the sizing of the third diameter as well as the first and/or second diameters (para. [0038-0040]) for the purpose of changing the deposition rate as necessary (para. [0040]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the relative diameter requirements as well as optimization of the ratio sizing as taught by Choi with motivation to be efficiently fabricated in the gas distribution plate with minimal probability of breakage and/or change the deposition rate as necessary.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy as applied to claims 1, 5, 8 above, and further in view of US 2003/0019428 to “Ku.”
Claim 6: 
Ku discloses wherein a second diameter of the first plurality of apertures (second diameter of (44b [outlet], Fig. 2) includes a tapered opening (56 [chamfer]), for the purpose of minimizing stagnation at the outlet of the chamber (para. [0044]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the tapered opening as taught by Ku with motivation to minimize stagnation at the outlet of the chamber.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy as applied to claims 1, 5, 8 above, and further in view of US 2006/0011298 to “Lim.”
Claim 7: The apparatus of Umotoy does not disclose wherein the inner plate is positioned within an outer rim.
Lim discloses wherein an inner plate (240 [injection plate], Fig. 1) is positioned within an outer rim (250/270 [side walls], Fig. 2), for the purpose of forming an air gap to be used as a division line(s) for receiving gas (para. [0053]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the outer rim and configuration as taught by Lim with motivation to form an air gap to be used as a division line(s) for receiving gas.
Claim 9, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,302,964 to “Umotoy.”
Claim 9: Umotoy discloses a gas distribution assembly, comprising: a first fluid flow path (604 [gas distribution holes], Fig. 1, 8) comprising a first channel (604) that provides a first gas (col. 5, lines 30-35), the first fluid flow path (604) configured to 
Umotoy discloses a manifold (130 [faceplate], Fig. 1) comprising an inner plate (130) having a first plurality of apertures (604) formed therethrough (Fig. 8, col. 5, lines, 30-35) each of the first plurality apertures (604) being surrounded by a plurality of second apertures (606) formed through the inner plate (150/148 [upper gas distribution plate]/[lower gas distribution plate]), and each of the first apertures (604) comprising a first gas channel (604) and each of the second apertures (606) comprising a second gas channel (606) that is fluidly separated from the first gas channel (see Fig. 8, col. 6, lines 1-20).
However Umotoy does not disclose wherein the manifold includes the first plurality of apertures having a first diameter at a first side of the inner plate that is greater than a first diameter of each of the second apertures at the first side of the inner plate, and each of the first plurality of apertures include a second diameter at a second side of the inner plate that is greater than a second diameter of each of the second apertures at the second side of the inner plate. 
Yet Umotoy teaches that the choice of hole size of the two sets of holes is purely a process condition for the purpose of varying depending upon gas flow rate, gas pressure, gas type, chamber pressure, and the like, as well as gas flow rates through the holes being MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the optimization and design choice of the above disclosed holes in Umotoy as taught by Umotoy with motivation to vary depending upon gas flow rate, gas pressure, gas type, chamber pressure, and the like, as well as gas flow rates through the holes being correlated with the location of the hole in the faceplate.
Claim 15: Umotoy discloses wherein the manifold (130, Fig. 1, Umotoy) comprises a first manifold (130), and each of the first plurality of apertures (604) are adapted to interface with an opening (144 [cylindrical chamber]) formed in a second manifold (132, Fig. 1, col. 4, lines 13-26).
Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy as applied to claims 9, 15 above, and further in view of US 2004/0206305 to “Choi.”
Claims 10-12: The apparatus of Umotoy does not disclose (claim 10) wherein each of the second apertures include the first diameter and the second diameter, and a throat is formed in the inner plate between the first diameter and the second diameter; (claim 11) wherein the throat has a third diameter that is less than the first diameter and the second diameter; (claim 12)
Choi discloses (claim 10) wherein each of second apertures (162 [gas passages], Fig. 2) include a first diameter (first diameter of 210 [first bore]) and a second diameter (second diameter of 212 [second bore]), and a throat (214 [orifice hole]) is formed in the inner plate (158 [gas distribution plate]) between the first diameter (and the second diameter (see Fig. 2 where it is disclosed as claimed); (claim 11) wherein the throat (214) has a third diameter (diameter of 214) that is less than the first diameter and the second diameter (see Fig. 2) for the purpose of being efficiently fabricated in the gas distribution plate with minimal probability of breakage (para. [0041]). Choi also discloses (claim 12) varying the sizing of the third diameter as well as the first and/or second diameters (para. [0038-0040]) for the purpose of changing the deposition rate as necessary (para. [0040]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the relative diameter requirements as well as optimization of the ratio sizing as taught by Choi with motivation to be efficiently fabricated in the gas distribution plate with minimal probability of breakage and/or change the deposition rate as necessary.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy as applied to claims 9, 15 above, and further in view of US 2003/0019428 to “Ku.”
Claim 13: 
Ku discloses wherein a second diameter of the first plurality of apertures (second diameter of (44b [outlet], Fig. 2) includes a tapered opening (56 [chamfer]), for the purpose of minimizing stagnation at the outlet of the chamber (para. [0044]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the tapered opening as taught by Ku with motivation to minimize stagnation at the outlet of the chamber.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy as applied to claims 9, 15 above, and further in view of US 2006/0011298 to “Lim.”
Claim 14: The apparatus of Umotoy does not disclose wherein the inner plate is positioned within an outer rim.
Lim discloses wherein an inner plate (240 [injection plate], Fig. 1) is positioned within an outer rim (250/270 [side walls], Fig. 2), for the purpose of forming an air gap to be used as a division line(s) for receiving gas (para. [0053]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the outer rim and configuration as taught by Lim with motivation to form an air gap to be used as a division line(s) for receiving gas.
Claims 16, 17, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,302,964 to “Umotoy” and further in view of US 2004/0206305 to “Choi.”
Claims 16-17: Umotoy discloses a gas distribution assembly, comprising: a manifold (130 [faceplate], Fig. 1) comprising an inner plate (130) having a first plurality 
However Umotoy does not disclose wherein the manifold includes the first plurality of apertures having a first diameter at a first side of the inner plate that is greater than a first diameter of each of the second apertures at the first side of the inner plate, and each of the first plurality of apertures include a second diameter at a second side of the inner plate that is greater than a second diameter of each of the second apertures at the second side of the inner plate. 
Yet Umotoy teaches that the choice of hole size of the two sets of holes is purely a process condition for the purpose of varying depending upon gas flow rate, gas pressure, gas type, chamber pressure, and the like, as well as gas flow rates through the holes being correlated with the location of the hole in the faceplate (see col. 4, lines 65-67, col. 5, lines 1-5).  Additionally, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the optimization and design choice of the above disclosed 
The apparatus of Umotoy does not disclose (claim 16) wherein each of the second apertures include the first diameter and the second diameter, and a throat is formed in the inner plate between the first diameter and the second diameter; (claim 17) wherein the throat has a third diameter that is less than the first diameter and the second diameter; 
Choi discloses (claim 16) wherein each of second apertures (162 [gas passages], Fig. 2) include a first diameter (first diameter of 210 [first bore]) and a second diameter (second diameter of 212 [second bore]), and a throat (214 [orifice hole]) is formed in the inner plate (158 [gas distribution plate]) between the first diameter (and the second diameter (see Fig. 2 where it is disclosed as claimed); (claim 17) wherein the throat (214) has a third diameter (diameter of 214) that is less than the first diameter and the second diameter (see Fig. 2) for the purpose of being efficiently fabricated in the gas distribution plate with minimal probability of breakage (para. [0041]). It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the relative diameter requirements as taught by Choi with motivation to be efficiently fabricated in the gas distribution plate with minimal probability of breakage.
Claim 20:.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy as applied to claims 16, 17, 20 above, and further in view of US 2003/0019428 to “Ku.”
Claim 18: The apparatus of Umotoy does not disclose wherein the second diameter of the first plurality of apertures includes a tapered opening. 
Ku discloses wherein a second diameter of the first plurality of apertures (second diameter of (44b [outlet], Fig. 2) includes a tapered opening (56 [chamfer]), for the purpose of minimizing stagnation at the outlet of the chamber (para. [0044]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the tapered opening as taught by Ku with motivation to minimize stagnation at the outlet of the chamber.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy as applied to claims 16, 17, 20 above, and further in view of US 2006/0011298 to “Lim.”
Claim 19: The apparatus of Umotoy does not disclose wherein the inner plate is positioned within an outer rim.
Lim discloses wherein an inner plate (240 [injection plate], Fig. 1) is positioned within an outer rim (250/270 [side walls], Fig. 2), for the purpose of forming an air gap to be used as a division line(s) for receiving gas (para. [0053]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the outer rim and configuration as taught by Lim with motivation to form an air gap to be used as a division line(s) for receiving gas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.